Moyer, C.J.,
concurring in part and dissenting in part. I concur in the syllabus as an accurate statement of law. I also concur in the majority opinion to the extent that it affirms the award of compensatory damages for breach of contract and to the extent *306that it reverses the award of punitive damages. I respectfully dissent from the majority opinion to the extent that it affirms the award of compensatory damages for breach of the duty to act in good faith. After a careful review of the facts and thorough briefing by counsel, the trial judge found the jury’s finding with respect to coverage to be in conflict with its verdict. The Ohio Rules of Civil Procedure and the case law vest considerable discretion with the trial judge to grant a new trial in this context. We should not substitute our judgment for that of the trial court. I find no abuse of the trial court’s discretion in granting a new trial pursuant to Civ. R. 49(B).
Wright, J., concurs in the foregoing opinion.